                         1   KAEMPFER CROWELL
                             Robert McCoy, No. 9121
                         2   Joni A. Jamison, No. 11614
                             1980 Festival Plaza Drive
                         3   Suite 650
                             Las Vegas, Nevada 89135
                         4   Telephone: (702) 792-7000
                             Facsimile: (702) 796-7181
                         5   Email: rmccoy@kcnvlaw.com
                             Email: jjamison@kcnvlaw.com
                         6
                             GOTTLIEB, RACKMAN & REISMAN, P.C.
                         7   Gloria Tsui-Yip (pro hac vice)
                             270 Madison Avenue, 8th Floor
                         8   New York, New York 10016
                             Telephone: (212) 684-3900
                         9   Email: gtsuiyip@grr.com

                      10     Attorneys for Plaintiff Curb Mobility, LLC

                      11                                     UNITED STATES DISTRICT COURT

                      12                                         DISTRICT OF NEVADA

                      13     CURB MOBILITY, LLC,                                    Case No. 2:18-cv-02416-MMD-GWF

                      14                        Plaintiff,
                                                                                    STIPULATION AND ORDER
                      15     v.                                                     REGARDING DISCOVERY OF
                                                                                    ELECTRONICALLY STORED
                             KAPTYN INC., TRIAD TRANSPORTATION                      INFORMATION FOR PATENT
                      16
                             TECHNOLOGIES, LLC, WHITTLESEA                          LITIGATION
                             BLUE CAB COMPANY, INC. and DESERT
                      17
                             CAB, INC.
                      18
                                                Defendants.
                      19

                      20                    Plaintiff Curb Mobility, LLC and Defendants Kaptyn Inc., Triad Transportation

                      21     Technologies, LLC, Whittlesea Blue Cab Company, Inc., and Desert Cab, Inc. (collectively, the

                      22     “Parties” and each individually, a “Party”) stipulate that (collectively, the “Parties” and each

                      23     individually, a “Party”) stipulate to the entry of the following Order:

                      24
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2343981_1                                                                              Page 1 of 5
                         1                  1.       This Order supplements all other discovery rules and orders. It

                         2   streamlines Electronically Stored Information (“ESI”) production to promote a “just, speedy,

                         3   and inexpensive determination of this action, as required by Federal Rule of Civil Procedure 1.”

                         4                  2.       This Order may be modified in the Court’s discretion or by stipulation.

                         5                  3.       As in all cases, costs may be shifted for disproportionate ESI production

                         6   requests pursuant to Federal Rule of Civil Procedure 26. Likewise, a party’s nonresponsive or

                         7   dilatory discovery tactics are cost-shifting considerations.

                         8                  4.       A party’s meaningful compliance with this Order and efforts to promote

                         9   efficiency and reduce costs will be considered in cost-shifting determinations.

                      10                    5.       General ESI production requests under Federal Rules of Civil Procedure

                      11     34 and 45 shall not include email or other forms of electronic correspondence (collectively

                      12     “email”). To obtain email parties must propound specific email production requests.

                      13                    6.       Email production requests shall only be propounded for specific issues,

                      14     rather than general discovery of a product or business.

                      15                    7.       Email production requests shall be phased to occur after the parties have

                      16     exchanged initial disclosures and basic documentation about the patents, the prior art, the

                      17     accused instrumentalities, and the relevant finances. While this provision does not require the

                      18     production of such information, the Court encourages prompt and early production of this

                      19     information to promote efficient and economical streamlining of the case.

                      20                    8.       Email production requests shall identify the custodian, search terms, and

                      21     time frame. The parties shall cooperate to identify the proper custodians, proper search terms

                      22     and proper timeframe.

                      23                    9.       Each requesting party shall limit its email production requests to a total of

                      24     five custodians per producing party for all such requests. The parties may jointly agree to
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2343981_1                                                                                   Page 2 of 5
                         1   modify this limit without the Court’s leave. The Court shall consider contested requests for

                         2   additional custodians, upon showing a distinct need based on the size, complexity, and issues of

                         3   this specific case. Cost-shifting may be considered as part of any such request.

                         4                  10.     Each requesting party shall limit its email production requests to a total of

                         5   five search terms per custodian per party. The parties may jointly agree to modify this limit

                         6   without the Court’s leave. The Court shall consider contested requests for additional search

                         7   terms per custodian, upon showing a distinct need based on the size, complexity, and issues of

                         8   this specific case. The Court encourages the parties to confer on a process to test the efficacy of

                         9   the search terms. The search terms shall be narrowly tailored to particular issues. Indiscriminate

                      10     terms, such as the producing company’s name or its product name, are inappropriate unless

                      11     combined with narrowing search criteria that sufficiently reduce the risk of overproduction. A

                      12     conjunctive combination of multiple words or phrases (e.g., “computer” and “system”) narrows

                      13     the search and shall count as a single search term. A disjunctive combination of multiple words

                      14     or phrases (e.g., “computer” or “system”) broadens the search, and thus each word or phrase

                      15     shall count as a separate search term unless they are variants of the same word. Use of

                      16     narrowing search criteria (e.g., “and,” “but not,” “w/x”) is encouraged to limit the production

                      17     and shall be considered when determining whether to shift costs for disproportionate discovery.

                      18     Should a party serve email production requests with search terms beyond the limits agreed to by

                      19     the parties or granted by the Court pursuant to this paragraph, this shall be considered in

                      20     determining whether any party shall bear all reasonable costs caused by such additional

                      21     discovery.

                      22                    11.     Nothing in this Order prevents the parties from agreeing to use

                      23     technology assisted review and other techniques insofar as their use improves the efficacy of

                      24     discovery.
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2343981_1                                                                                  Page 3 of 5
                         1   KAEMPFER CROWELL                                 HUTCHISON & STEFFEN, PLLC

                         2
                             By /s/ Robert McCoy                             By /s/ Joseph S. Kistler
                         3     Robert McCoy, No. 9121                          Joseph S. Kistler, No. 3458
                               Joni A. Jamison, No. 11614                      Piers R. Tueller, No. 14633
                         4     1980 Festival Plaza Drive                       10080 West Alta Drive
                               Suite 650                                       Suite 200
                         5     Las Vegas, Nevada 89135                         Las Vegas, Nevada 89145

                         6   GOTTLIEB, RACKMAN & REISMAN, P.C.               CARR & FERRELL LLP
                             Gloria Tsui-Yip (pro hac vice)                  Robert J. Yorio
                         7   270 Madison Avenue, 8th Floor                   120 Constitution Drive
                             New York, New York 10016                        Menlo Park, California 94025
                         8
                             Attorneys for Plaintiff Curb Mobility, LLC      Attorneys for Defendants Kaptyn, Inc., Triad
                         9                                                   Transportation Technologies, LLC,
                                                                             Whittlesea Blue Cab Company, Inc. and
                      10                                                     Desert Cab, Inc.

                      11                                                  ORDER

                      12                   IT IS SO ORDERED.

                      13                                                  ____________________________________
                                                                          UNITED STATES MAGISTRATE JUDGE
                      14
                                                                                   5/28/2019
                                                                          DATED:_____________________________
                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24
   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2343981_1                                                                            Page 4 of 5
